   



AMENDMENT NO. 1 TO

COLFAX CORPORATION

REGISTRATION RIGHTS AGREEMENT

February 18, 2013

 

This Amendment No. 1 (this “Amendment”), dated as of February 18, 2013 (the
“Effective Date”), to that certain Registration Rights Agreement (the
“Agreement”), dated as of May 30, 2003, by and among Colfax Corporation, a
Delaware corporation (the “Company”), and Mitchell P. Rales and Steven M. Rales
(together, the “Rales Holders”) and the other Stockholders party thereto, is
made by and among the Company and the Rales Holders. Capitalized terms used
herein without definition shall have the meanings given to such terms in the
Agreement.

 

RECITALS:

 

Whereas, pursuant to Sections 3 and 5 of the Agreement, the Company has granted
the Rales Holders certain registration rights (the “Registration Rights”) with
respect to the Registrable Securities during the Registration Rights Period;

 

WHEREAS, the Registration Rights expire on May 8, 2013 (the “Initial Expiration
Date”);

 

Whereas, the Rales Holders have agreed to refrain from exercising the
Registration Rights prior to the Initial Expiration Date in consideration for
the extension by the Company of the Registration Rights Period.

 

Now, Therefore, in consideration of the mutual promises and covenants set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.Amendment to Section 1. The definition of “Registration Rights Period” set
forth in Section 1 of the Agreement is amended and restated in its entirety to
read as follows:

 

“Registration Rights Period” means for purposes of the registration rights
granted under Section 3 and Section 5 hereof, the period commencing on such date
that is 180 days from the closing date of a Qualified Public Offering and ending
on May 8, 2016.

 

2.Amendment to Section 17. The notice provision set forth in Section 17 of the
Agreement is amended and restated in its entirety to read as follows:

 

All notices, demands, requests, consents or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when (i) delivered personally to
the recipient, (ii) sent by confirmed facsimile or confirmed electronic mail
transmission before 5:00 p.m. New York City time on a Business Day, and
otherwise on the next Business Day, or (iii) one Business Day after being sent
to the recipient by reputable overnight courier service (charges prepaid). Such
notices, demands, requests, consents and other communications shall be sent (i)
if to the Company, to Colfax Corporation, 8170 Maple Lawn Blvd., Suite 180,
Fulton, MD 20759, facsimile number (301) 323-9001, and (ii) if to any Holder, to
2200 Pennsylvania Avenue, NW, Suite 800W, Washington, DC 20037, or to such
Holder at the address then on record with the Company or to such other address
of Holder designated in writing to the Company from time to time.

 

 

 

 

3.Waiver of Registration Rights. The Rales Holders agree not to exercise the
Registration Rights prior to the Initial Expiration Date.

 

4.Continuing Effect. With the exception of this Amendment, the remaining
provisions of the Agreement remain unchanged.

 

5.Interpretation of Amendment. In the event of any conflict, inconsistency or
incongruity between any provision of this Amendment and any provision of the
Agreement, the provisions of this Amendment shall govern and control.

 

6.Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.

 

7.Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO ITS PRINCIPLES
OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES WOULD
REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date set forth above.

 

  COLFAX CORPORATION       By: /s/ Steven E. Simms         Name: Steven E. Simms
  Title: President and Chief Executive Officer

 

 

 

 

[Amendment No. 1 to Registration Rights Agreement]

  RALES HOLDERS       /s/ Mitchell P. Rales   Mitchell P. Rales       /s/ Steven
M. Rales   Steven M. Rales

 

[Amendment No. 1 to Registration Rights Agreement]

 

 

 

